Exhibit 10.2

FORBEARANCE AGREEMENT

THIS FORBEARANCE AGREEMENT (this “Agreement”) is entered into as of this 3rd day
of August, 2011 (the “Effective Date”), by and among Quatech, Inc., an Ohio
corporation (“Borrower”), and the Director of Development of the State of Ohio
(“Lender”). Capitalized terms not otherwise defined herein shall have the
meanings given to such terms in the Loan Agreement (as defined below).

RECITALS AND STIPULATIONS

A. Borrower and Lender are parties to a certain Loan Agreement, dated as of
January 27, 2006 (as amended, modified, supplemented, restated or replaced from
time to time, the “Loan Agreement”);

B. In connection with the Loan Agreement, the Borrower executed that certain
Cognivit Promissory Note in favor of Lender, dated as of January 27, 2006 (the
“Note” and together with the Loan Agreement and any other documents, instruments
and agreements delivered in connection with the Loan Agreement, the “Loan
Documents”);

C. Borrower has requested that Lender forbear from exercising any of its rights
and remedies under the Loan Documents and applicable law in respect of certain
Events of Default under the Loan Documents, and Lender has agreed to so forbear
upon the terms and subject to the conditions set forth in this Agreement;

D. Borrower have informed Lender that Borrower intends to enter into an Asset
Purchase Agreement (the “Purchase Agreement”) with Q-Tech Acquisition, LLC
(“QT”), which requires, inter alia, payment in full of all outstanding principal
and interest under the Note in connection with the closing thereunder; and

E. Borrower and Lender acknowledge and agree that this Agreement has been
negotiated in good faith.

NOW, THEREFORE, in consideration of the recitals and stipulations set forth
above and the mutual promises and covenants contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower and Lender hereby agree as follows:

AGREEMENT

1. General Acknowledgment. Borrower acknowledges and agrees to the following:

(a) Borrower hereby acknowledges the accuracy of the representations set forth
in the Recitals and Stipulations of this Agreement;

(b) Neither this Agreement nor any other agreement entered in connection
herewith or pursuant to the terms hereof shall be deemed or construed to be a
compromise, satisfaction, reinstatement, accord and satisfaction, novation or
release of any of the Loan Documents, or any rights or obligations thereunder,
or a waiver by Lender of any of its rights under the Loan Documents or at law or
in equity;



--------------------------------------------------------------------------------

(c) Neither this Agreement nor any other agreement executed in connection
herewith pursuant to the terms hereof, nor any actions taken pursuant to this
Agreement or such other agreement shall be deemed to cure any Event of Default
which may exist under the Loan Documents, or to be a waiver by Lender of any
Event of Default under the Loan Documents, or of any rights or remedies in
connection therewith or with respect hereto, evidencing the parties’ intention
that Borrower’s obligations under the Loan Documents shall remain in full force
and effect;

(d) All liens, security interests, rights and remedies granted to Lender for its
benefit under the Loan Documents are hereby renewed, confirmed and continued,
subject to all senior liens, security interests, rights and remedies held by
Fifth Third Bank (“Fifth Third”) and Canal Mezzanine Partners, L.P. (“Canal”;
and

(e) Borrowers reaffirm the validity, binding effect and enforceability of each
of the Loan Documents, as modified by provisions of this Agreement, and
acknowledge that Borrower is liable to Lender for the full amount of the
principal and interest evidenced by the Loan Documents (as modified hereby),
without offset, deduction, claim, counterclaim, defense or recoupment of any
kind.

2. Confirmation of Indebtedness. Borrower confirms and acknowledges that as of
July 28, 2011, it is indebted and obligated to Lender under the Note in the
following amounts:

 

(a)

  

Principal:

   $ 1,833,351.05; and   

(b)

  

Accrued and Unpaid Interest:

   $ 11,000.07   

(c)

  

Loan Participation Fee:

   $ 223,183.70      

Total:

   $ 2,067,534.82   

3. Consent; Forbearance. Subject to the terms of Section 5 hereof, the terms of
the Subordination Agreement (as defined below), and Borrower’s satisfaction of
all of Borrower’s obligations under the Loan Documents contemporaneously with
the closing of the sale contemplated in the Purchase Agreement, Lender hereby
irrevocably waives any default or Event of Default that was or will be caused
solely as a result of the Borrower’s execution, delivery or performance of the
Purchase Agreement (such waived defaults being “Asset Sale Defaults”). Subject
to the terms of Section 5 hereof and the terms of the Subordination Agreement,
Lender will forbear from taking action with respect to any defaults or Events of
Defaults arising after the Effective Date, other than with respect to Borrower’s
obligations to pay accrued interest pursuant to the Note when due (for purposes
of this Agreement, a “Payment Default”), that occur at any time on or prior to
October 31, 2011 or the occurrence of any Agreement Default (defined below)
(such period, the “Forbearance Period”), provided that the Borrower complies
with all terms and conditions contained in this Agreement. Lender’s obligation
to so forbear will commence on the Effective Date and will terminate on the
earlier of October 31, 2011, or the date of occurrence of any Agreement Default
(defined below) (such period of forbearance being the “Forbearance Period”).

 

2



--------------------------------------------------------------------------------

4. Conditions to the Lender’s Forbearance. Lender’s willingness to forbear as
provided in this Agreement is conditioned on the following:

 

  a. The execution of this Agreement by the Borrower;

 

  b. Borrower making all required payments of interest to Lender pursuant to the
terms of the Note;

 

  c. Pursuant to the Purchase Agreement, the filing of an Information Statement
on Schedule 14C with the Securities and Exchange Commission on or before
August 31, 2011;

 

  d. Borrower satisfying all of its obligations under the Loan Documents on or
before October 31, 2011, including the payment in full of the outstanding
principal and interest owed pursuant to the Loan Documents; and

 

  e. Borrower complying with all requirements of the Loan Documents to the
extent not inconsistent with this Agreement.

5. Senior Lenders. Borrower hereby acknowledges that its rights under the loan
documents are subordinate in all respects to the rights of Fifth Third and Canal
under certain loan documents between such parties and Borrower and/or DPAC
Technologies Corp., a Delaware corporation and the parent company of Borrower.
Borrower hereby (a) reaffirms its obligations under that certain Acknowledgment
Agreement dated January 29, 2008 and that certain Second Acknowledgment and
Consent Agreement dated March 26, 2010, by and between Lender and Fifth Third
(collective, the “Subordination Agreement”) and (b) agrees, acknowledges,
represents and warrants that the Subordination Agreement remains in full force
and effect following the execution of this Agreement and continues to be a
legal, valid and binding obligation of Lender, enforceable against Lender in
accordance with its terms.

6. Representations and Warranties. To induce Lender to enter into this
Agreement, Borrower represents and warrants to Lender as follows:

(a) Organization. Borrower is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Ohio.

(b) Authority. Borrower has full company power and authority to execute,
deliver, and perform this Agreement and has taken all company action required by
law and its articles of incorporation to authorize the execution and delivery of
this Agreement. This Agreement is a valid and binding agreement of Borrower
enforceable against Borrower in accordance with its terms.

(c) Consent and Approvals. No consent or approval of any party is required in
connection with the execution and delivery of this Agreement by Borrower, and
the execution and delivery of this Agreement does not (i) contravene or result
in a breach or default under the articles of incorporation, articles of
organization, bylaws, operating agreement or any other governing document,
agreement or instrument to which Borrower is a party or by which any of their
respective properties are bound, or (ii) violate any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award applicable to
Borrower.

(d) All representations and warranties contained in this Agreement, including
but not limited to the recitals herein, and in any and all of the other Loan
Documents, are true

 

3



--------------------------------------------------------------------------------

and correct as of the date of this Agreement, and all such representations and
warranties shall survive the execution of this Agreement. The Loan Documents
represent unconditional, absolute, valid, and enforceable obligations against
Borrower. To the best of its knowledge, Borrower has no claims or defenses
against Lender or any other person or entity which would or might affect (i) the
enforceability of any provisions of any Loan Documents or (ii) the
collectability of sums advanced by Lender in connection with Borrower’s
obligations under the Loan Documents. Borrower understands and acknowledges that
Lender is entering into this Agreement in reliance upon, and in partial
consideration for, this acknowledgment and representation, and agrees that such
reliance is reasonable and appropriate.

(e) Cooperation of Borrowers. Borrower shall take any and all actions of any
kind or nature whatsoever, either directly or indirectly, that are necessary to
prevent Lender from suffering a loss with respect to the Collateral or any
rights or remedies of Lender with respect to the Collateral or this Agreement in
the event of an Event of Default by Borrower under this Agreement.

7. Default. An Agreement Default (“Agreement Default”) shall exist under this
Agreement if any one or more of the following events shall have occurred, and
which remain uncured past any applicable cure period:

(a) Any breach or default in performance by Borrower, of any of the agreements,
payments, terms, conditions, covenants, warranties, or representations set forth
in this Agreement, which remains uncured more than thirty calendar days after
Lender provides written notice thereof;

(b) Borrower’s failure to close the sale of its assets to QT by not later than
October 31, 2011; or

(c) Borrower’s failure to satisfy the outstanding principal and interest under
the Note by not later than October 31, 2011.

Notwithstanding any Agreement Default, Lender hereby acknowledges and agrees
that Lenders rights and remedies in the event of an Agreement Default shall be
at all times subject to the terms of the Subordination Agreement.

8. Remedies in Event of Default. Immediately upon the occurrence of an Agreement
Default which remains uncured past any applicable cure period, and
notwithstanding anything to the contrary set forth herein, Lender shall have the
rights and remedies set forth in the Loan Documents, subject to Lender’s
obligations and restrictions under the Subordination Agreement.

9. Incorporation of Other Documents. The Loan Documents and all other
agreements, documents and writings between or among Borrower and Lender are
expressly reaffirmed and incorporated herein by this reference, and shall remain
in full force and effect and continue to govern and control the relationship
between the parties hereto except to the extent they are inconsistent with,
amended or superseded by this Agreement. To the extent of any inconsistency,
amendment or superseding provision, this Agreement shall govern and control.

 

4



--------------------------------------------------------------------------------

10. Notice. All notices or demands hereunder to parties hereto shall be
sufficient if made in writing and sent and confirmed by facsimile addressed to
the parties respectively as follows:

 

If to Lender:   

Ohio Department of Development

Attn: Loan Servicing

77 South High Street, 28th Floor

P.O. Box 1001

Columbus, OH 43216-1001

If to Quatech:   

Quatech, Inc.

 

5675 Hudson Industrial Park

Hudson, Ohio 44236

Attn: President

Fax No.:330-655-9010

11. Amendments. This Agreement may not be amended or modified except in a
writing signed by Lender and Borrower.

12. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of Borrower and Lender and their respective successors, heirs
(where appropriate) and assigns. Lender does not undertake to give or to do or
refrain from doing anything directly to or for the benefit of any person other
than Borrower and, with respect to Borrower, other than as described herein.
Although third parties may incidentally benefit from this Agreement, there are
no intended beneficiaries other than Borrower and Lender.

13. Indulgence: Modifications. No delay or failure of Lender to exercise any
right, power or privilege hereunder shall affect such right, power or privilege,
nor shall any single or partial exercise thereof preclude any further exercise
thereof, nor the exercise of any other right, power or privilege. The rights of
Lender hereunder are cumulative and are not exclusive of any rights or remedies
which Lender would otherwise have accept as modified herein. No amendment,
modification, supplement, termination, consent or waiver of or to any provision
of this Agreement or the Loan Documents, nor any consent to any departure
therefrom, shall in any event be effective unless the same shall be in writing
and signed by or on behalf of Lender.

14. Waivers Voluntary. The releases and waivers contained in this Agreement are
freely, knowingly and voluntarily given by each party, without any duress or
coercion, after each party has had opportunity to consult with its counsel and
has carefully and completely read all of the terms and provisions of this
Agreement.

15. Governing Law and Venue. This Agreement is made in the State of Ohio and the
validity of this Agreement, any documents incorporated herein or executed in
connection herewith, and (notwithstanding anything to the contrary therein) the
Loan Documents, and the construction, interpretation, and enforcement thereof,
and the rights of the parties thereto shall be determined under, governed by and
construed in accordance with the internal laws of The State of Ohio, without
regard to principles of conflicts of law.

 

5



--------------------------------------------------------------------------------

16. Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same agreement. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.

17. Entire Agreement. This Agreement, and any agreements, documents and
instruments executed and delivered pursuant hereto or in connection herewith, or
incorporated herein by reference, contains the entire agreement of the parties
hereto and no party shall be bound by anything not expressed in writing.

18. Severability. If any part, term or provision of this Agreement is held by a
court of competent jurisdiction to be illegal, unenforceable or in conflict with
any law of the State of Ohio, federal law or any other applicable law, the
validity and enforceability of the remaining portions or provisions of this
Agreement shall not be affected thereby.

19. Further Assurance. Borrower agrees to execute such other and further
documents and instruments as Lender may request to implement the provisions of
this Agreement and to perfect and protect the liens and security interests
created by the Loan Documents.

20. WAIVER OF A JURY TRIAL. LENDER AND BORROWER EACH ACKNOWLEDGE AND AGREE THAT
THERE MAY BE A CONSTITUTIONAL RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY CLAIM
DISPUTE OR LAWSUIT ARISING BETWEEN OR AMONG THEM, BUT THAT SUCH RIGHT MAY BE
WAIVED. ACCORDINGLY, EACH PARTY AGREES THAT NOTWITHSTANDING SUCH CONSTITUTIONAL
RIGHT, IN THIS COMMERCIAL MATTER EACH PARTY BELIEVES AND AGREES THAT IT SHALL BE
IN ITS BEST INTEREST TO WAIVE SUCH RIGHT, AND ACCORDINGLY, HEREBY WAIVE SUCH
RIGHT TO A JURY TRIAL, AND FURTHER AGREE THAT THE BEST FORUM FOR HEARING ANY
CLAIM, DISPUTE OR LAWSUIT, IF ANY, ARISING IN CONNECTION WITH THIS AGREEMENT,
ANY LOAN DOCUMENT OR THE RELATIONSHIP AMONG LENDER AND BORROWER SHALL BE A COURT
OF COMPETENT JURISDICTION SITTING WITHOUT A JURY.

21. Integration. This Agreement, the Loan Documents, the Subordination Agreement
and that certain Forbearance Agreement, dated on or around the date hereof, by
and among Borrower (collectively, the “Integration Documents”), DPAC and Fifth
Third, are intended by the parties as the final expression of their agreement
and therefore incorporate all negotiations of the parties hereto and are the
entire agreement of the parties hereto. Borrower acknowledges that it is relying
on no written or oral agreement, representation, warranty, or understanding of
any kind made by Lender or any employee or agent of Lender except for the
agreements by Lender set forth herein or in any Integration Documents. Except as
expressly set forth in this Agreement or any Integration Documents remain
unchanged and in full force and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender, by their duly authorized
representatives, have caused this Forbearance Agreement to be executed in the
manner and form sufficient to bind them as of the date first above written.

 

LENDER:     BORROWER: DIRECTOR OF DEVELOPMENT OF THE STATE OF OHIO, ACTING ON
BEHALF OF THE STATE OF OHIO     QUATECH, INC. By:  

/s/ Christiane Schmenk

    By:  

/s/ Steven Runkel

Its:   Chief Legal Counsel and Ethics Officer     Its:  

Steven Runkel, Chief Executive Officer

[Signature Page to Forbearance Agreement (Ohio)]